UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedMarch 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 0-29613 TIDELANDS OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 66-0549380 (State of incorporation) (IRS Employer ID Number) 1862 West Bitters Rd., San Antonio, TX 78248 (Address of principal executive offices) (210) 764-8642 (Issuer's telephone number) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x As of May 9, 2008, there were 179,808,334 shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format: YesoNo x TIDELANDS OIL & GAS CORPORATION FORM 10-Q Table of Contents Page PART I Financial Information Item 1 Financial Statements(Unaudited) 3 Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 3 Consolidated Statements of Operations For the Three Months Ended March 31, 2008 and 2007 (Restated) 4 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2008 and 2007 (Restated) 5 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 19 PART II Other Information Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Equity Repurchases 20 Item 3 Defaults Upon Senior Securities 21 Item 4 Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 21 Item 6 Exhibits 21 Signature 22 Item 1Financial Statements (Unaudited) TIDELANDS OIL & GAS CORPORATION CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) March 31, December 31, 2008 2007 (Unaudited) Current Assets: Cash $ 11,752 $ 5,794 Accounts and Other Receivable 37,817 7,116 Prepaid Expenses 120,293 177,099 Current Portion of Assets of Discontinued Operations - 734,713 Total Current Assets 169,862 924,722 Property Plant and Equipment, Net of Accumulated Depreciation of $87,253 and $81,202, Respectively – Continuing Operations 3,017,417 2,953,661 Property Plant and Equipment, Net – Discontinued Operations–Held for Sale - 4,118,666 Total Property, Plant and Equipment, Net 3,017,417 7,072,327 Investment in Affiliate - Cost Method 2,809,801 2,809,801 Other Assets: Deposits 210,965 200,379 Cash Restricted - 43,467 Goodwill - 800,428 Non-Current Portion of Assets of Discontinued Operations–Held for Sale - 386,048 Total Other Assets 210,965 1,430,322 Total Assets $ 6,208,045 $ 12,237,172 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Current Maturities – Note Payable $ 1,192,277 $ 7,533,039 Accounts Payable and Accrued Expenses 592,708 1,985,829 Reserve for Litigation 2,250,000 2,250,000 Current Portion of Liabilities of Discontinued Operations - 743,380 Due to Related Party 27,258 - Total Current Liabilities 4,062,243 12,512,248 Long-Term Debt - - Total Liabilities 4,062,243 12,512,248 Commitments and Contingencies - - Stockholders’ Equity (Deficit): Common Stock, $.001 Par Value per Share, 250,000,000 Shares Authorized, 178,739,345 and 108,226,836 Shares Issued and Outstanding at March 31, 2008 and December 31, 2007, Respectively 178,740 108,227 Additional Paid-in Capital 60,380,369 55,868,098 Accumulated Deficit (58,413,307 ) (56,251,401 ) Total Stockholders’ Equity (Deficit) 2,145,802 (275,076 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 6,208,045 $ 12,237,172 See Accompanying Notes to Consolidated Financial Statements 3 TIDELANDS OIL & GAS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 (Restated) Revenues: Consulting Fees $ 45,000 $ - Total Revenues 45,000 - Costs and Expenses: Depreciation 6,051 6,329 Selling, General and Administrative–Related Parties - 2,667,000 Selling, General and Administrative 2,773,142 2,303,433 Total Costs and Expenses 2,779,193 4,976,762 Loss From Operations (2,734,193 ) (4,976,762 ) Other Income (Expenses) Interest Expense (142,610 ) (345,497 ) Interest and Dividend Income 1,215 253 Miscellaneous 10,739 - Total Other Income (Expenses) (130,656 ) (345,244 ) Net Loss from Continuing Operations (2,864,849 ) (5,322,006 ) Net Income from Operations of Discontinued Segments Including Gain on Disposal of $844,652 atMarch 31, 2008 702,943 203,650 Net Loss $ (2,161,906 ) $ (5,118,356 ) Net Loss Per Common Share:Basic and Diluted Net Loss from Continuing Operations $ (0.02 ) $ (0.06 ) Net Loss from Discontinued Operations (0.00 ) (0.00 ) Total $ (0.02 ) $ (0.06 ) Weighted Average Number of Common Shares Outstanding, Basic and Diluted 120,527,961 92,573,416 See Accompanying Notes to Consolidated Financial Statements 4 TIDELANDS OIL & GAS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 (Restated) Cash Flows Provided From Operating Activities: Net Income/(Loss) From Continuing Operations $ (2,864,849 ) $ (5,322,006 ) From Discontinued Operations 702,943 203,650 Adjustments to Reconcile Net Loss To Net Cash Used In Operating Activities: Depreciation From Continuing Operations 6,051 6,329 From Discontinued Operations 43,764 116,280 Gain on Disposal of Assets (417,262 ) - Gain on Sale of Subsidiary (427,390 ) - Issuance of Common Stock: For Services Provided – Related Parties - 2,667,000 For Services Provided – Other 2,428,465 1,699,033 Changes in: Accounts Receivable 319,588 103,803 Inventory 224,132 (35,448 ) Prepaid Expenses 136,919 52,917 Deferred Charges - 308,829 Deposits (10,228 ) (150 ) Accounts Payable and Accrued Expenses (736,221 ) 706,753 Customer Deposits (10,800 ) 8,100 Net Cash Provided (Used) In Operating Activities (604,888 ) 515,090 Cash Flows From Investing Activities: Proceeds - Sale of Subsidiary and Other Assets 4,902,875 - Decrease of Goodwill 1,158,937 - (Increase) Decrease in Restricted Cash 70,648 (608 ) Acquisitions of Property, Plant and Equipment (69,807 ) (906,031 ) Net Cash Provided Used In Investing Activities 6,062,653 (906,639 ) See Accompanying Notes to Consolidated Financial Statements 5 TIDELANDS OIL & GAS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 (Restated) Cash Flows From Financing Activities: Cost of Warrant Buy-Backs (20,714 ) - Proceeds from Exercise of Stock Options - 200,000 Proceeds from Long-Term Loans - 26,314 Repayment of Convertible Debentures and Loan (5,538,530 ) - Loan from Related Party 27,258 100,000 Net Cash Provided (Used) by Financing Activities (5,531,986 ) 326,314 Net (Decrease) in Cash (74,221 ) (65,235 ) Cash at Beginning of Period 85,973 367,437 Cash at End of Period $ 11,752 $ 302,202 Supplemental Disclosures of Cash Flow Information: Cash Payments for Interest $ 151,616 $ 75,043 Cash Payments for Income Taxes $ - $ - Non-Cash Activities: Issuance of Common Stock: Operating Activities $ 2,428,465 $ 1,699,033 Payments of Accrued Expenses & Accounts Payable 197,203 343,244 Conversion of Debentures - 2,000,000 Payment ofNote Payable 1,994,509 - Cashless Warrant Exercise 16,679 - Conversion of Accounts Payable to Notes Payable 1,192,277 - Cancellation of Common Stock: In Settlement of Stock Subscriptions - (110,000 ) Total Non-Cash Activities $ 5,829,733 $ 3,932,277 See Accompanying Notes to Consolidated Financial Statements 6 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 1 –BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements for the three-month periods ended March 31, 2008, and 2007, have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Please note that the prior year’s presentations for the Consolidated Statement of Operations and the Consolidated Statements of Cash Flows were changed to conform to current year’s presentation.The financial information as of December 31, 2007, is derived from the registrant’s Form 10-K for the year ended December 31, 2007.Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America that would substantially duplicate the disclosures contained in the registrant’s Form 10-K for the year ended December 31, 2007, have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the accompanying financial statements include all adjustments necessary (which are of a normal and recurring nature) for the fair presentation of the results of the interim periods presented.While the registrant believes that the disclosures presented are adequate to keep the information from being misleading, it is suggested that these accompanying financial statements be read in conjunction with the registrant’s audited consolidated financial statements and notes for the year ended December 31, 2007, included in the registrant’s Form 10-K for the year ended December 31, 2007. Operating results for the three-month periods ended March 31, 2008, are not necessarily indicative of the results that may be expected for the remainder of the fiscal year ending December 31, 2008.The accompanying unaudited consolidated financial statements include the accounts of the registrant and its wholly-owned subsidiary, Esperanza Energy, LLC.All significant inter-company accounts and transactions have been eliminated in consolidation.The accounts of Sonterra Energy Corporation, Reef International, LLC, and Reef Marketing, LLC, are shown up through their dates of sale.The accounts of Reef Ventures, LP, and Arrecefe Management, LLC, its General Partner, are shown up through the sale of their assets with the exception of continuing incidental expenses. NOTE 2 – GOING CONCERN The Company has sustained recurring losses and negative cash flows from operations.Over 2007, the Company’s growth had been funded through issuance of convertible debentures.As of March 31, 2008, the Company had approximately $11,752 of unrestricted cash.However, the Company has experienced and continues to experience negative cash flows from operations, as well as an ongoing requirement for substantial additional capital investment.The Company needs to raise substantial additional capital to accomplish its business plan this year and over the next several years.The Company is seeking to obtain such additional funding through private equity sources, from financial partners for some of its projects and from continued reduction of operating expenses.There can be no assurance as to the availability or terms upon which such financing and capital might be available. The Company’s ability to continue as a going concern will depend on management’s ability to successfully implement a business plan which will increase revenues, control costs, and obtain additional forms of debt and/or equity financing or financial partners.These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 7 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 3 – SALE OF SONTERRA ENERGY CORPORATION On January 9, 2008, the Company sold its wholly-owned subsidiary, Sonterra Energy Corporation ("Sonterra”), to Bentley Energy Corporation, a company controlled by our former CEO.Sonterra is a propane distribution company operating in Central Texas. The sales price for Sonterra was $3 million of which $2,925,000 was paid at closing.The remaining $75,000 is due on or before January 9, 2009, and is subject to use to defend and pay possible claims from previous legal actions against Sonterra (See NOTE 11 – Litigation). The proceeds of the transaction were primarily utilized to repay all the outstanding principal balance on the Company’s convertible debentures totaling NOTE 4 – SALE OF THE ASSETS OF REEF VENTURES, LP On March 25, 2008, Reef Ventures, L.P. ("Reef Ventures"), a subsidiary of Tidelands Oil & Gas Corporation (the "Company"), entered into and consummated a Purchase and Sale Agreement (the "Purchase and Sale Agreement") with West Texas Gas, Inc. ("WTG") for the sale of all of the issued and outstanding membership interests of Reef International, LLC ("Reef International") and Reef Marketing, LLC ("Reef Marketing", and collectively with Reef Ventures and Reef International, the "Reef Entities"), both of which were wholly-owned subsidiaries of Reef Ventures, and all the assets of the Reef Entities, which consist of assets related to the "River Crossing Project", the "Carrizo Springs Pipeline System", the "Peña Creek Gathering System" and the "Chittim Gas Plant" (collectively referred to as the "Assets"). The total purchase price for the Assets, after adjustments required by the Purchase and Sale Agreement, was $2,484,262 (the "Purchase Price") in cash, and the execution by WTG of a Throughput Payment Agreement (the "Throughput Payment Agreement") with Impact International, LLC ("Impact"). The Company caused Reef Ventures to deliver $2,436,825 of the Purchase Price to Impact on behalf of the Company, as partial repayment of the outstanding principal and interest of a promissory note made by the Company to Impact dated May 25, 2004, in the original principal amount of $6,523,773 (the "Note"). The Company repaid the remainder of the outstanding principal and interest on the Note by requiring WTG to enter into the Throughput Payment Agreement with Impact for which Impact credited the outstanding Note balance $876,231, and by issuing 39,890,180 shares (the "New Shares") of the Company's common stock valued at $0.05 per share, for a total of $1,994,509, to Impact upon the closing of the Purchase and Sale Agreement. The total consideration described above of $5,307,505 liquidated the outstanding Note balance in full. The remaining $47,437 of the Purchase Price received by Reef Ventures was used to pay legal fees associated with the transaction and for working capital purposes. 8 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 5 – DISCONTINUED OPERATIONS AND ASSETS HELD Sonterra Energy Corporation The sale of the Company’s wholly-owned subsidiary, Sonterra Energy Corporation, resulted in gain of approximately $427,000 which was subject to possible future reduction (See NOTE 11 – Litigation) for the fiscal period ended March 31, Reef Ventures, LP The sale of the assets of Reef Ventures, LP, the Company’s 97% owned subsidiary, resulted in a gain of approximately $417,000 for the fiscal period ended March 31, We have accounted for the sale of these assets in accordance with FAS 144 – Accounting for the Impairment or Disposal of Long-Lived Assets.Pursuant to FAS 144, we have separated the detail of the individual assets, liabilities and results from operations of these projects from our consolidated balance sheet and statement of operations at March 31, 2008, as follows: March 31, December 31, 2008 2007 Assets of Discontinued Subsidiaries: Cash $ - $ 80,179 Accounts and Other Receivables - 350,289 Inventory - 224,132 Prepaid Expenses - 80,113 Property, Plant and Equipment, Net - 4,118,666 Other Assets - 386,048 Total Assets $ - $ 5,239,427 Liabilities of Discontinued Subsidiaries: Accounts Payable and Accrued Expenses $ - $ 732,580 Customer Deposits - 10,800 Total Liabilities $ - $ 743,380 Three Months Ended March 31, March 31, 2008 2007 Revenues of Discontinued Subsidiaries $ 1,397 $ 1,103,971 Costs and Expenses (143,106 ) (900,321 ) Gain on Sale of Reef Ventures, LP’s Assets 417,262 - Gain on Sale of Sonterra Energy Corporation 427,390 - Net Income from Discontinued Operations $ 702,943 $ 203,650 9 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE6 – PROPERTY, PLANT AND EQUIPMENT A summary of property, plant and equipment at March 31, 2008 and December 31, 2007 is as follows: Estimated March 31, December 31, Economic 2008 2007 Life Pre-Construction Costs: Domestic LNG System $ 2,968,353 $ 2,898,546 N/A Total 2,968,353 2,898,546 Office Furniture, Equipment and Leasehold Improvements 136,317 136,317 5 Years Total 3,104,670 3,034,863 Less: Accumulated Depreciation 87,253 81,202 Net Property, Plant and Equipment $ 3,017,417 $ 2,953,661 Depreciation expense for the three months ended March 31, 2008 and 2007 was $6,051 and $6,329, respectively. A summary of property, plant and equipment at March 31, 2008 and December 31, 2007 for Discontinued Operations is as follows: Estimated March 31, December 31, Economic 2008 2007 Life Office Furniture, Equipment andLeasehold Improvements $ - $ 55,086 5 Years Pipeline – Eagle Pass, TX to PiedrasNegras, Mexico - 3,501,194 20 Years Tanks & Lines – Propane Distribution System - 1,942,936 5 Years Machinery and Equipment - 71,580 5 Years Trucks, Autos and Trailers - 126,464 5 Years Total - 5,697,260 Less: Accumulated Depreciation - 1,578,594 Net Property, Plant and Equipment $ - $ 4,118,666 Depreciation expense for the three months ended March 31, 2008 and 2007 was $43,765 and $116,280 respectively, and has been included in Net Income from Operations of Discontinued Segments. 10 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE7 – LONG-TERM DEBT A summary of long-term debt at March 31, 2008 and December 31, 2007 is as follows: March 31, December 31, 2008 2007 Note Payable, Secured by Reef International Pipeline, Interest Bearing at 2% Over Prime Rate Per Annum, Maturing May 25, 2008 $ - $ 5,158,748 Convertible Debentures, Unsecured, Including Prepaid Interest at 9% Per Annum, Maturing January 20, 2008 - 2,374,291 Note Payable, Unsecured, Interest Bearing at 10% Per Annum, Maturing August 31, 2008 (see below) 1,192,277 - 1,192,277 7,533,039 Current Maturities 1,192,277 7,533,039 Total Long-Term Debt $ - $ - On January 21, 2008, the Company issued notes totaling $1,192,277 in payment of accounts payable and accrued interest due to entities providing various services to its Port Esperanza LNG Project.These notes, bearing interest at 10% per annum, were originally due April 30, 2008 and have been extended until August 31, 2008.The Company has paid all interest due as of April 30, 2008, a total of $32,338. NOTE8 – COMMON STOCK TRANSACTIONS A summary of common stock transactions for the three months ended March 31, 2008 is as follows: The Company issued 245,252 shares of its common stock valued at $15,816 for preparation of a study of internal controls and procedures. The Company issued 3,083,333 shares each of its common stock to two of its Directors for Directors Fees valued at $385,417 each. The Company issued 3,083,333 shares of its common stock to the President for a Directors Fee valued at $385,417. The Company issued 2,302,217 shares of its common stock for past consulting services valued at $138,384.66 regarding the Port Esperanza project. 11 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 8 – COMMON STOCK TRANSACTIONS (CONTINUED) The Company issued 5,300,000 shares of its restricted common stock for consulting services valued at $386,900. The Company issued 211,134 shares of its restricted common stock valued at $16,679.58 to two holders of the Company Stock Warrants under cashless exercise provisions which reduced the total number of warrant shares outstanding by 243,616 for purpose of cancellation (See NOTE 9). The Company cancelled 2,071,407 Stock Warrants for $20,714, which reduced additional paid-in capital (See NOTE 9). The Company issued 2,599,440 shares of its common stock to settle debts of $46,400.35 and in payment of an $87,471 financing fee. The Company issued 39,890,180 shares of its restricted common stock valued at $1,994,509 in payment of the balance due Impact International, LLC, after remitting the net proceeds from the sale of its International Pipeline between the United States and Mexico to West Texas Gas, Inc. The Company issued 3,571,429 shares each of its restricted common stock valued at $250,000 to two of its Directors in payment of consulting fees for the three months ended March 31, 2008. The Company issued 3,571,429 shares of its common stock valued at $250,000 to the President pursuant to his employment contract. NOTE9 – STOCK OPTIONS, STOCK WARRANTS AND SHARES RESERVED FOR CONVERTIBLE DEBENTURES The following table presents the activity for options, warrants and shares reserved for issuance upon conversion of outstanding convertible debentures for the three months ending March 31, 2008: Shares Reserved Weighted Stock Stock for Convertible Total Average Options Warrants Debentures Shares Exercise Price Outstanding – December 31, 2007 20,380,953 2,545,928 2,729,068 25,655,949 $ 0.324 First Quarter Granted / Issued - Exercised/Converted - (243,616 ) - (243,616 ) 0.935 Expired - - (2,729,068 ) (2,729,068 ) 0.870 Cancelled/Extinguished - (2,071,407 ) - (2,071,407 ) 0.935 Outstanding – March 31, 2008 20,380,953 230,905 - 20,611,858 $ 0.183 12 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE9 – STOCK OPTIONS, STOCK WARRANTS AND SHARES RESERVED FOR CONVERTIBLE DEBENTURES (CONTINUED) Summary of Outstanding Stock Options, andStock Warrants Stock Stock Exercise Options Warrants Price Stock Options Expiration Date February 28, 2017 12,380,953 $ 0.210 May 23, 2017 8,000,000 0.120 Stock Warrants Expiration Date January 20, 2009 230,905 0.935 Outstanding – March 31, 2008 20,380,953 230,905 Avg.$0.183 Outstanding stock options and warrants had zero intrinsic value at March 31, NOTE10 – RELATED PARTY TRANSACTIONS Loan from President During the three months ended March 31, 2008, the Company borrowed $27,258 from its President.Subsequently through May 12, 2008, the Company borrowed an additional $122,742 from its President bringing the total to $150,000.The Company executed a promissory note due August 31, 2008, bearing an 8% annual interest rate. Consulting Agreement On January 26, 2008, the Company entered into a consulting agreement with two directors to provide business development, merger and acquisition capital raising and other services to the Company.The term of the agreement is five years.Services to be provided are compensated under the agreement at a rate of $1 million per annum which may be paid in shares of stock. During the three months ended March 31, 2008, stock-based payments of $250,000 were made to each of the two directors. 13 TIDELANDS OIL & GAS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 11 – LITIGATION On January 6, 2003, we were served as a third party defendant in a lawsuit titled Northern Natural Gas Company vs. Betty Lou Sheerin vs. Tidelands Oil & Gas Corporation, ZG Gathering, Ltd. and Ken Lay, in the 150th Judicial District Court, Bexar County, Texas, Cause Number 2002-C1-16421. The lawsuit was initiated by Northern Natural Gas (“Northern”) when it sued Betty Lou Sheerin (“Sheerin”) for her failure to make payments on a note she executed payable to Northern in the original principal amount of $1,950,000. On May 9, 2008, the Company received a Compromise Settlement Agreement and Mutual Release of All Claims from Betty Lou Sheerin which ended litigation between Mrs. Sheerin and the Company. On February 26, 2008, ZG Gathering, Ltd., which has the sole remaining non-adjudicated claims in this litigation, filed a Notice of Removal to the Federal Bankruptcy Court of the remaining claims between Tidelands and ZG Gathering, Ltd.There is no setting yet for the trial of the removal action, and the parties are in advanced settlement discussions. Based on prior negotiations, the Company has reserved $2,250,000 as an estimated litigation settlement and that amount has been included in this report.However, if the matter proceeds to trial, such reserve may or may not be adequate. All remaining matters regarding litigation against Sonterra Energy Corporation (“Sonterra”) followed Sonterra when the Company sold the subsidiary on January 9, 2008.At the closing of the sale, the Company agreed to escrow $75,000 with the buyer to cover legal costs plus adjudicated and/or settlement amounts along with other contingencies.As of March 31, 2008, $49,365 remained in escrow after deducting $25,635 for legal costs and other chargeable costs.All remaining funds as of January 9, 2009, will be returned to the Company. NOTE 12 - SUBSEQUENT
